DETAILED ACTION
Acknowledgements
The amendment filed 10/15/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-2, 4-10 and 12-20 are amended.

Regarding applicant’s arguments on Non-functional Descriptive Material, the arguments have been fully considered.  However, examiner respectfully disagrees.  
Applicant states “the identifier has a functional relationship to the underlying algorithm”.  Examiner respectfully disagrees.  The independent claims 1, 12 and 14 recite “receiving…a dynamic security code associated with an identifier of said transaction; determining… existence of an earlier verification of the received dynamic security code when associated to the same associated identifier; verifying the validity of the received dynamic security code; storing the received dynamic security code and the associated identifier of the payment transaction in the verification memory.”  Whether the identifier is the transaction amount (claims 2 and 15), challenge code (claims 3 and 16), or some other numbers, strings… the descriptions of the identifier is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).  Similarly, claim 11 defines dynamic security code is a Dynamic CVV.  


Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant states “Where a claim addresses a challenge found in a technological area, the claim maybe patentable.  For example, in DDR Holdings v. Hotels.com, L.P., 773 F.3d 1245,… ”, examiner notes that the rejection is based on Alice Corporation Pty. Ltd. v. CLS Bank International. Therefore, arguments are moot with respect to DDR Holdings v. Hotels.com.
Applicant further states “Applicants provide a technology that improves the security of dynamic security codes.”.  Examiner notes, the claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The claim(s) are directed to validating security code of payment transaction, an abstract idea of certain methods of organizing human activity.  Specifically, the independent claims  recite “receiving…a dynamic security code…; determining…existence…of the received dynamic security code…; verifying…the dynamic security code…; storing …the dynamic security code…”.  The technology in the claim merely represents an automation and/or implementation of the process.  Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of computer and non-transitory computer program storage device merely use(s) a computer as a tool to perform an abstract idea. Specifically, validating security code of payment transaction including receiving a dynamic security code, verifying the dynamic security code, and storing the dynamic security code.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.

The combination of elements recited in the method claims simply recite the concept of validating security code of payment transaction including receiving a dynamic security code, verifying the dynamic security code, and storing the dynamic security code.    The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a computer and storage device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(a), the arguments are moot in light of amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §102, the arguments have been fully considered. However, examiner respectfully disagrees.
With respect to claim 1 limitation “determining, using a verification memory of the approval server, existence of an earlier verification of the received dynamic security code when associated to the same associated identifier;” Levya para 0042 discloses “CAS 110 may receive the transaction request and create an approval or denial message.  In step 540, CAS 110 may detect a DSC in the transaction request.  CAS 110 may compare the DSC in the transaction request with a list of DSCs associated with the consumer.”  Where CAS (Card Authorization System) is the approval server and 
With respect to claim 1 limitation “storing the received dynamic security code and the associated identifier of the payment transaction in the verification memory.”  This is new matter as the specification is silent on storing the received dynamic security code in the verification memory.  For the purpose of the examination, the limitation is been interpreted as “storing the verified DSC in the verification memory” Levya para 0034 discloses “CAS 110 may compare the DSC in the transaction request to a queue of DSCs stored in the database, … CAS. 110 may authorize the request if the DSC in the transaction request matches any of the DSCs stored in the database queue.” and para 0035 discloses “the DSC may be stored by CAS 110.”  Therefore, Levya teaches “storing the verified dynamic security code in the verification memory.” 


Examiner's Comments
Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claim 13 recites “…, a DSC generation device adapted to verify..."

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
Claim 8 recites “comprising removing a set of data…depending on predefined expiration data…”

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or perform some function with respect to the computer.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claims 2 and 15 recite “wherein the payment transaction has an amount...the identifier of the payment transaction is the amount”
Claims 3 and 16 recite “wherein the identifier of the payment transaction is a challenge code.”
Claim 11 recite “wherein the dynamic security code is a Dynamic CVV.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an approval server in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-11 are directed to a method, claims 12-13 and 15-20 are directed to system, and claim14 is directed to storage device.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) validating security code of payment transaction, which is an abstract idea.  Specifically, the claims recite “receiving…a dynamic security code…; determining…existence…of the received dynamic security code…; verifying…the dynamic security code…; storing …the dynamic security code…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for validating security code of payment transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of computer and non-transitory computer program storage device merely use(s) a computer as a tool to perform an abstract idea. Specifically, validating security code of payment transaction including receiving a dynamic security code, verifying the dynamic security code, and storing the dynamic security code.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system claims 12-13, 15-20, and the storage claim 14 are used to perform the method claims 1-11 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve validating security code of payment transaction including receiving a dynamic security code, verifying the dynamic security code, and storing the dynamic security code.  This only uses the processor or computer system to automate or implement the abstract idea of validating security code of payment transaction.  Dependent claims 2-3 and 15-16 describe the identifier of the payment transaction.  Dependent claims 4-5 and 17-18 describe handling the payment transaction based on the validation of the dynamic security code.   Dependent claims 6-7 and 19-20 describe the validated dynamic security code.  Dependent claim 8 describes expiring the validated dynamic security codes.  Dependent claims 9-10 describe valid dynamic security code. Dependent claim 11 describes the dynamic security code. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of validating security code of payment transaction including receiving a dynamic security code, verifying the dynamic security code, and storing the dynamic security code.  The claims do not, for 
The use of a computer and storage device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “determining, using a verification memory…; …verifying the validity of the…code; …storing the received dynamic security code…” The claim is broader than the specification.  The claim is silent what is performing the acts of determining, verifying, and storing.  According to specification PGPub in paragraph 0036, “This approval server memorizes a plurality of PAN numbers and is able to generate whenever required a dCVV value for each of them. For a given PAN number, a dCVV value generated by a smartcard and the corresponding dCVV generated by the approval server are matching. The approval server 104 checks that the dCVV is valid that is to say if the one transmitted with the authorization request 111 corresponds to the one generated by the approval server 104. A message 113 is then sent back to the authorization server 105 indicating the result of this comparison.”.  Therefore, as the operation of determining, verifying, and storing are to be performed by the approval server 104. The claim is broader than the Specs. (See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336,1343-46, 76 USPQ2d 1724,1730-33 (Fed. Cir. 2005) ("...it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what is claimed.")). 
Similarly, claim 7 recites “the step of storing…comprises associating or embedding a time counter data in the dynamic security code and storing the dynamic security codes…” and claim 10 recites “specifying a time range…adding a positive time margin…limiting searching…” The claims are broader than the specification.  The claims are silent what is performing the acts of associating, embedding, storing, specifying, adding, limiting and searching. According to specification PGPub in paragraph 0046,  “an approval server in charge of the DSC validation… adding a certain positive and negative time margin within which the DSC will be considered valid, forming a range of acceptable DSC” Therefore, as the operation of adding is to be performed by the approval server. The claims are broader 
Dependent claims 2-11 inherit the same deficiency and are rejected for the same reason.

Additionally, claim 7 recites “the step of storing…comprises associating or embedding a time counter data in the dynamic security code…” and claim 10 recites “limiting searching the verification memory for said dynamic secure code and the associated identifier to the time range”.  However, Applicant’s Specification does not provide an algorithm for associating, embedding and limiting. Therefore, the claims lack written description as they fail define associating, embedding and limiting without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I)

New Matter
Regarding the amended claims 1, 12 and 14, following limitation is new matter as it is not supported by the Specification. 
 “storing the received dynamic security code and the associated identifier of the payment transaction in the verification memory.”  Claim recites “verifying the validity of the received dynamic security code; storing the received dynamic security code and the associated identifier of the payment transaction in the verification memory” The result of the verifying step/function would include dynamic security code valid or not valid. The storing step/function is not based on validity of the dynamic security code.  Specification PGPub para 0059 discloses “The DSC verification system comprises a verification memory for storing the previously verified DSC for each DSC generation device.”  and para 0051 discloses “if the DSC provided at step 200 is valid, it is memorized 204 in the verification memory with the identifier of the payment transaction.”  Therefore, the specification is silent with respect to storing the received dynamic security code in the verification memory.  For the purposes of examination, the limitation is being interpreted as “storing the verified DSC in the verification memory.”
Claims 2-11, 13 and 15-20 are also rejected as each depends from claims 1 and 12 respectively.

Regarding the amended claim 10, following limitation is new matter as it is not supported by the Specification. 
“specifying a time range for the dynamic secure code by adding a positive time margin within which the dynamic secure code is valid, and wherein the step of verifying existence of an earlier verification comprises determining whether said dynamic secure code and the associated identifier of the payment transaction comprises limiting searching the verification memory for said dynamic secure code and the associated identifier to the time range”  Specification PGPub para 0046 discloses “Furthermore, that range can be used to check if a DSC similar to the one provided at step 300 has previously been received and verified, constraining such search to DSC within the range.”  However, the specification is silent on searching the verification memory for…the associated identifier. For the purposes of examination, the limitation is being interpreted as “Specifying a time range for the dynamic secure code”.

	
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 limitation an approval server adapted to … has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).
Claims 13 and 15-20 are also rejected as each depends from claim 12.

Hybrid
Claims 13 and 18-19 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Evidence to support a position that claims 13 and 18-19 are drawn to a product includes the recitation of “The dynamic security code verification system …”.  On the other hand, evidence to support a position that the claims are drawn to a process includes claim 13 “a DSC generation device…whether the received dynamic security code has already been validated…”, claim 18 “…transaction has already been approved…” and claim 19 “…the transaction was initiated.”  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 12-13 and 18-19 to be drawn to either a product or process. 

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Insufficient Antecedent Basis
Claims 1, 12 and 14 recite the limitation “determining… the received dynamic security code…the same associated identifier;” in line 6 and 8 of claim 1, lines 6-7 of claim 12, and lines 8-9 of claim 14.
Dependent claims 2-11, 13 and 15-20 are also rejected as each depends from claims 1 and 12 respectively. 

Unclear Scope
Claim 13 is directed the dynamic security code verification system according to claim 12.  Claim 13 recites “The dynamic security code verification system according to claim 12 comprising a DSC generation device adopted to verify using a verification memory…”.  However, the claim 12 recites: “A dynamic security code verification system comprising an approval server adapted to:…” Therefore, it is unclear the claim 13 is directed to approval server or a DSC generation device.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”

Unclear
Claim 13 recites “a DSC generation device adapted to verify using a verification memory whether the received dynamic security code”.  However, it is the approval server (not the DSC generation device) received the DSC according to claim 12 “an approval server adapted to: receive…, a dynamic security code…”.  Therefore, this renders claim 13 unclear because in order for the DSC generation device to verify the DSC, it must first receive the DSC.      


Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 12-14 and 17-18 are rejected under 35 U.S.C. 102 as being anticipated by US Application Publication US20140067675A1 (“Leyva et al.”).

Regarding claims 1, 12 and 14, Leyva et al. teaches:
receiving by the approval server, for a given payment transaction, a dynamic security code associated with an identifier of said transaction; (Fig. 5 item 530; paras 0007, 0024, 0041, 0053)
determining, using a verification memory of the approval server, existence of an earlier verification of the received dynamic security code when associated to the same associated identifier; (Fig. 5 item 540; paras 0007, 0024, 0042, 0053)
verifying the validity of the received dynamic security code; (paras 0033-0034)
storing the verified DSC in the verification memory (paras 0033-0035)

With respect to claims 4 and 17,  Leyva et al. discloses:
a step of approving or declining the payment transaction based on the validity of the dynamic security code is validated. (paras 0034, 0042, 0053)

With respect to claims 5 and 18,  Leyva et al. discloses:
a step of approving or declining the payment transaction based on whether the verification memory contains a record of another payment transaction using the same dynamic security code associated to the same transaction identifier. (paras 0034, 0042)

with respect to claim 9, Leyva et al. discloses:
wherein the step of verifying existence of an earlier verification comprises determining whether said dynamic secure code and the associated identifier of the payment transaction are present in a verification list stored in the verification memory. (Fig. 5 item 540; paras 0007, 0024, 0042, 0053)

With respect to claim 13. Leyva et al. discloses:
a DSC generation device adapted to verify using a verification memory whether the received dynamic security code has already been validated when associated to the same associated identifier. (Fig. 5 item 540, Fig. 11 items 115; paras 0007, 0024, 0028, 0042, 0053, 0060)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 2-3, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140067675A1 (“Leyva et al.”).

With respect to claims 2 and 15, Leyva et al. discloses all the limitations as described above. With respect to “wherein the payment transaction has an amount associated therewith and the identifier of the payment transaction is the amount of said transaction.”, it describes the payment transaction and transaction identifier, but the descriptions are not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 3 and 16, Leyva et al. discloses all the limitations as described above. With respect to “wherein the identifier of the payment transaction is a challenge code.”, it describes the transaction identifier, but the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claim 11, Leyva et al. discloses all the limitations as described above. With respect to “wherein the dynamic secure code is a Dynamic CVV.”, it describes the dynamic secure code, but the description is not used to perform any of the recited steps/functions.  Therefore, it is non-In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 6-8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140067675A1 (“Leyva et al.”) in view of US Application Publication U US20140344153A1 (“Raj et al.”).

With respect to claims 6 and 19, Leyva et al. discloses all the limitations as described above.  Leyva et al. does not disclose:
the step of storing the received dynamic security code and associated identifier comprising storing the dynamic security codes with their associated payment transaction identifier together with an initiation date of the transaction.
However, Raj et al. further discloses:
the step of storing the received dynamic security code and associated identifier comprising storing the dynamic security codes with their associated payment transaction identifier together with an initiation date of the transaction.(para 0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify Authentication using dynamic codes of Leyva et al. by storing transaction data with dynamic security codes in accordance with the teaching of Raj et al.. This modification provides data that enables the system to implement dynamic security code lifecycle rules related to transaction.  

With respect to claims 7 and 20, Leyva et al. in view of Raj et al. disclose all the limitations as described above.  Raj et al. further discloses:
the step of storing the received dynamic security code and associated identifier comprises associating or embedding a time counter data in the dynamic security code and storing the dynamic security codes with their associated payment transaction identifier together with the time counter data. (paras 0101-0103).

with respect to claim 8,  Leyva et al. in view of Raj et al. disclose all the limitations as described above.  Raj et al. further discloses:
removing a set of data comprising a validated dynamic security codes and an associated payment transaction identifier is removed from the verification memory depending on predefined expiration data such as a cryptographic key, an increasing counter or a data (para 0061, 0070, 0093)

With respect to claim 10, Leyva et al. in view of Raj et al. disclose all the limitations as described above.  Raj et al. further discloses:
specifying a time range for the dynamic secure code (paras 0058, 0096, 0101-0103)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685